Exhibit 10.2
 
FIFTH AMENDMENT TO
AGREEMENT ESTABLISHING
ORANGE COUNTY – POUGHKEEPSIE LIMITED PARTNERSHIP


This Fifth Amendment to Agreement Establishing Orange County – Poughkeepsie
Limited Partnership (the “Partnership”) is effective April 10,
2007.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in that certain Agreement Establishing Orange
County – Poughkeepsie Limited Partnership dated as of April 21, 1987 (the
“Partnership Agreement”).


WITNESSETH


WHEREAS, Section 17.1 contemplates that the Partnership Agreement may not be
amended without the written consent of the General Partner and Limited Partners;
and


WHEREAS, Verizon Wireless of the East Limited Partnership (“VZW-East”), Cellco
Partnership d/b/a Verizon Wireless (“Cellco”) and Taconic Telephone Corp.
(“Taconic”), entered into a Partnership Interest Purchase Agreement dated
January 15, 2007 in which Taconic agreed to sell its 7.50% limited partner
interest in the Partnership to Cellco; and


WHEREAS, Warwick Valley Telephone Company (“Warwick”) exercised its right of
first refusal with respect to the proposed sale of Taconic’s interest to Cellco;
and


WHEREAS, Taconic assigned and transferred its 7.50% limited partner’s interest
in the Partnership to Cellco and Warwick in a transaction which closed on April
10, 2007; and


WHEREAS, the Partners desire to amend the Partnership Agreement to reflect the
assignment and transfer, and to provide for the continuation of the Partnership.


NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           The respective Partnership Interests of the Partners as of April
10, 2007 are:
 
General Partner:
Verizon Wireless of the East LP
70.0000%
     
Limited Partners:
Verizon Wireless of the East LP
15.0000%
 
Cellco Partnership
6.8919%
 
Warwick Valley Telephone Company
8.1081%

 
2.           The Partnership Agreement is hereby further amended by deleting all
references to Taconic as a Limited Partner.


 
 

--------------------------------------------------------------------------------

 


ALL OTHER PROVISIONS OF THE PARTNERSHIP AGREEMENT SHALL REMAIN UNCHANGED.


IN WITNESS WHEREOF, the undersigned hereto has caused this Fifth Amendment to be
duly executed by its duly authorized representative as of the date first written
above.




Verizon Wireless of the East LP
d/b/a Verizon Wireless
By Verizon Wireless of Georgia LLC, Its General Partner
By Cellco Partnership, Its Sole Member
 
By: 
/s/ Alice C. Brennan

Name: 
Alice C. Brennan

Title: 
Assistant Secretary





Cellco Partnership
d/b/a Verizon Wireless


By: 
/s/ Karen M. Shipman

Name: 
Karen M. Shipman

Title:
Assistant Secretary





Warwick Valley Telephone Company


By: 
/s/ Kenneth H. Volz

Name: 
Kenneth H. Volz

Title:
VP, CFO & Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 